       Case 2:19-cv-00624-RJC Document 104-1 Filed 03/01/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BESSEMER SYSTEM FEDERAL CREDIT )
UNION,                              )
                                    )
           Plaintiff,               )
                                    )
     vs.                            )                     Case No. 2:19-cv-00624-RJC
                                    )
FISERV SOLUTIONS, LLC, f/k/a FISERV )
SOLUTIONS, INC., and FISERV, INC.,  )
                                    )
           Defendants.              )

      [PROPOSED] ORDER GRANTING JOINT MOTION FOR EXTENSION OF
      TEMPORARY STAY OF LITIGATION AND EXTENSION OF DEADLINES

       The Court, having considered Bessemer System Federal Credit Union’s (“Plaintiff”) and

Defendants Fiserv Solutions, LLC, f/k/a Fiserv Solutions, Inc., and Fiserv, Inc.’s (“Defendants”)

Joint Motion for Extension of Temporary Stay of Litigation and Extension of Deadlines (the

“Motion”), finds good cause to rule as follows:

       IT IS HEREBY ORDERED THAT:

       1. All proceedings in this case are stayed until March 15, 2021. Notwithstanding the

           foregoing, the stay shall not apply to proceedings related to the CompuSource

           Subpoena (as defined in the Motion);

       2. On or before March 25, 2021, the parties shall file a Joint Status Report advising the

           Court if the case has been resolved, if the parties request that the stay be further

           extended to accommodate continued negotiations, or if the parties’ efforts have been

           unsuccessful and the case should resume. If the parties report that the case should

           resume, they will meet and confer in good faith and submit a proposed Amended Case

           Management Order with the Joint Status Report;



                                                  1
       Case 2:19-cv-00624-RJC Document 104-1 Filed 03/01/21 Page 2 of 2




      3. Plaintiff shall serve its responses and objections to Defendants’ First Set of Discovery

          Requests on or before March 29, 2021;

      4. Plaintiff shall file its reply in support of the Motion to Dismiss Counterclaims on or

          before March 29, 2021.


Dated this ______ day of _____________, _________.

                                                   BY THE COURT:

                                                   _____________________________
                                                   Robert J. Colville
                                                   United States District Judge




                                               2
